

ESCROW AGREEMENT


This Escrow Agreement, dated as of June 2, 2006 (“Escrow Agreement”), is entered
into by and among Cogent Capital Investments LLC, a Delaware Limited Liability
Company (“Cogent”), Cogent Capital Financial LLC, a Delaware Limited Liability
Company (“CCF”), Innofone.com, Incorporated, a Nevada corporation (“INFN”) and
Investors Bank & Trust Company, a Massachusetts trust company (“Escrow Agent”).


Whereas, Cogent and INFN are parties to a Securities Purchase Agreement, dated
as of June 2, 2006; and


Whereas, CCF and INFN are parties to the ISDA Master Agreement (the “Master
Agreement”), the Equity Swap Confirmation, and the ISDA Credit Support Annex,
each dated June 2, 2006 (collectively the “Swap Agreements”); and


Whereas, the Securities Purchase Agreement provides for the delivery of certain
consideration and property to effect the transactions contemplated thereby; and


Whereas, the Swap Agreements provide for the delivery of the “Initial Exchange
Amount” at the inception of the transactions contemplated thereby, which
consists of (i) $1,375,000, of which $568,750 is due on closing and the balance
of which is due on a deferred basis, (ii) 5,000,000 shares of INFN common stock
and (iii) a warrant to purchase 5,000,000 shares of INFN common stock, during a
5-year term, at an initial exercise price per share of $1.20 (the “Warrant”);
and


Whereas, Escrow Agent has agreed to serve as Escrow Agent pursuant to the terms
set forth herein.


Now, therefore, the parties hereto agree to the following terms:


1. Deliveries in Escrow. On or before June 2, 2006 or, if the Extension (as
defined below) has occurred, June 9, 2006 (the “Delivery Date”), Cogent and INFN
shall deliver or deposit with the Escrow Agent according to the delivery
instructions as outlined in Exhibit “B” the following (collectively the
“Deliveries”):



 
(a)
By Cogent, US Treasury Notes and Strips with a market value on the date
immediately preceding the date of delivery to the Escrow Agent of at least
$50,000,000 based on current market quote at the time of delivery, together with
a schedule listing for each Note and Strip the exact amount, maturity, and CUSIP
number (the “Bonds”); and




 
(b)
By INFN,




 
(i)
1,850,000 shares of INFN common stock, par value $0.001 per share, CUSIP number
45768R305, in one certificate with standard restrictions as defined in the
Securities Purchase Agreement issued in the name of Cogent (the “Common
Shares”); and


 
1

--------------------------------------------------------------------------------

 




 
(ii)
4,815,000 shares of INFN non-voting convertible redeemable preferred stock, par
value $0.001 per share (each of which shares being initially convertible into 10
shares of Common Stock), in one certificate with standard restrictions as
defined in the Securities Purchase Agreement issued in the name of Cogent (the
“Preferred Shares”);




 
(iii)
the Initial Exchange Amount, consisting of (i) $568,750, (ii) 5,000,000 shares
of Common Stock, CUSIP number 45768R305, in one certificate with standard
restrictions as defined in the Securities Purchase Agreement issued in the name
of CCF and (iii) the Warrant to purchase 5,000,000 shares of Common Stock (CUSIP
number 45768R305), during a 5-year term, at an initial exercise price per share
of $1.20, in one certificate with standard restrictions as defined in the
Securities Purchase Agreement issued in the name of CCF; and




 
(iv)
$181,250 interest impound.



If all of the foregoing Deliveries are not received by the Escrow Agent on or
before the Delivery Date or either of the Additional Conditions (as defined
below) has not been satisfied on or before the Delivery Date, then the Escrow
Agent shall be directed by either Cogent or INFN to terminate the Escrow
Agreement and to return to Cogent and INFN their respective Deliveries, if any,
made to the Escrow Agent on or before that date. An “Extension” shall occur if
the Company shall pay to CCF and CCF shall receive, by no later than 5:00 p.m.,
New York time, on June 5, 2006, the sum of $250,000 (the “Extension Fee”), which
shall be made in accordance with the wire transfer instructions set forth in
Section 2(d) below and shall in all circumstances be non-refundable. If the
Extension Fee is so received in a timely manner, Cogent and CCF shall promptly
notify the Escrow Agent in writing of that an Extension has occurred. If an
Extension occurs, the Delivery Date shall thereafter refer to June 9, 2006.


2. Disbursement of Deliveries. If the Escrow Agent receives all of the
Deliveries on or before the Delivery Date and both of the Additional Conditions
have been satisfied on or before the Delivery Date, then within three business
days following the Delivery Date the Escrow Agent will be directed by Cogent or
INFN to disburse the Deliveries as follows:



 
(a)
The Bonds will be transferred to account number 4739766 at Escrow Agent titled
“Cogent Capital Financial for the benefit of Innofone.com” (the “Collateral
Account”);




 
(b)
The Common Shares will be transferred to account number 4739699 at the Escrow
Agent;




 
(c)
The Preferred Shares will be transferred to account number 4739699 at the Escrow
Agent;


 
2

--------------------------------------------------------------------------------

 






 
(d)
The 5,000,000 shares of Common Stock and the Warrant included in the Initial
Exchange Amount will be transferred to account number 4739698 at the Escrow
Agent. The $1,375,000 included in the Initial Exchange Amount shall be paid by
wire transfer to Cogent’s account in accordance with the following instructions:
Cogent Capital Financial account number 4739698 at Escrow Agent [(ABA no.
011001438; Short Name: Investors Bk Bos; ABA Lookup: Investors Bank & Trust Co.,
Boston, MA; Beneficiary’s Bank: 569530395; Beneficiary: 4739698; Reference for
Beneficiary: Cogent Capital Financial)];




 
(e)
The interest impound will be transferred to account number 4739765 at Escrow
Agent.



3. Collateral Account.


(a) CCF and INFN are parties to that certain ISDA Master Agreement, dated as of
June 2, 2006 (the “Master Agreement”) and the Credit Support Annex thereto (the
“CSA”), and have executed one Confirmation, dated as of June 2, 2006, evidencing
the Transaction that is subject to the Master Agreement. CCF and INFN hereby
notify the Escrow Agent that pursuant to the CSA and the Confirmation INFN has
granted CCF a security interest in the Collateral Account and all financial
assets and other items therein. The Escrow Agent acknowledges being so notified
and confirms that it has no actual knowledge or notice of any restraint,
security interest, lien or other adverse claim in or to the Collateral Account
or any item therein. All items in the Collateral Account shall be treated as
“financial assets” within the meaning of the New York Uniform Commercial Code
(the “Code”).


(b) The Escrow Agent shall comply with all withdrawal, transfer, payment and
redemption instructions, and all other entitlement orders (as defined in the
Code) (collectively, “orders”) received from CCF (without further consent from
INFN) concerning the Collateral Account. The Escrow Agent shall not honor any
orders from INFN with respect to the Collateral Account, unless otherwise
authorized to do so pursuant to written instructions from CCF. The Escrow Agent
shall not change the name or account number of the Collateral Account without
having received CCF’s prior express written consent thereto. INFN acknowledges
that from time to time CCF may direct that amounts be distributed to CCF in
payment of amounts due to CCF under the Equity Swap Confirmation and the other
documents relating thereto, including payment of the Deferred Exchange Amount
and any other amount owing to CCF thereunder. In providing orders or
instructions to the Escrow Agent as contemplated by this Section 3(b), CCF shall
do so acting in good faith and in accordance with the terms of the other
Transaction Documents.

 
3

--------------------------------------------------------------------------------

 



(c) The Escrow Agent waives, releases and agrees not to assert, exercise or
claim any lien, encumbrance, right (including setoff right) or other claim
against the Collateral Account or any financial asset, cash balance or other
item therein, except with respect to payment (i) of customary fees and
commissions with respect to the routine maintenance and operation of the
Collateral Account or (ii) for financial assets duly purchased for the
Collateral Account in accordance with the provisions hereof, in each case as
provided for under any agreements between CCF and INFN relating to the
Collateral Account. The Escrow Agent shall neither advance margin or other
credit against the Collateral Account, nor hypothecate any financial assets
carried in the Collateral Account, without the prior written consent of CCF.
Except as required by law, the Escrow Agent shall not agree with any other
person or entity that it will comply with any withdrawal, transfer, payment and
redemption instructions, or any other entitlement or other orders, from such
person or entity concerning the Collateral Account or any items therein, without
the prior written consent of CCF and any such agreement entered into without
such consent shall be null and void.


4. Additional Conditions. 


(a) The “Registration Rights Condition” shall be deemed to have been satisfied
upon CCF’s providing written notice to the Escrow Agent confirming that CCF and
INFN have entered into a registration rights agreement, in form and substance
reasonably satisfactory to CCF, granting CCF demand and piggyback registration
rights with respect to the shares to be delivered to CCF pursuant to Section
1(b) above.


(b) The “Swap Documents Condition” shall be deemed to have been satisfied upon
CCF’s providing written notice to the Escrow Agent confirming that CCF has
received all of the documents referred to in Section 3(b) of the Schedule to the
Master Agreement.


(c) The Registration Rights Condition and the Swap Documents Condition are
collectively referred to herein as the “Additional Conditions.”


5. Duty of the Escrow Agent. The sole duties and responsibilities of the Escrow
Agent shall be to receive and hold the Deliveries, and disburse the Deliveries
pursuant to Section 2 of this Agreement and to perform the duties and
responsibilities with respect to the Collateral Account expressly set forth in
writing herein (and in its standard securities accounts documentation and terms
and conditions as in effect from time to time, all of which shall apply to the
Accounts to the extent not inconsistent with this Agreement). Escrow Agent is
not responsible for any of the respective duties or obligations of INFN or CCF
under the Master Agreement, the CSA or the Confirmations, and all references in
this Agreement to the Master Agreement, the CSA or the Confirmations or any
other agreements are for the convenience of the parties hereto, and Escrow Agent
shall have no duties or responsibilities with respect thereto. Escrow Agent is
not responsible for accounting or maintaining any records other than to document
the property received and Deliveries disbursed as directed. Notwithstanding any
item discussed herein, Escrow Agent has no discretion over the Deliveries
deposited with it and cannot be held liable for any problem or dispute relating
to such assets. All property received by the Escrow Agent in the Collateral
Account will be reported for accounting purposes only. 


6. Documents. The Escrow Agent may conclusively rely upon and shall be protected
in acting upon any statement, certificate, notice, request, consent, order or
other document believed by it to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall have no duty or liability
to verify any such statement, certificate, notice, request, consent, order, or
other document and its sole responsibility shall be to act only as expressly set
forth in this Escrow Agreement. The Escrow Agent shall be under no obligation to
institute or defend any action, suit or proceeding in connection with this
Escrow Agreement unless first indemnified to its satisfaction by CCF and INFN.

 
4

--------------------------------------------------------------------------------

 

 
7. Fees. The Escrow Agent shall be entitled to compensation for its services as
stated in the fee schedule attached hereto as Exhibit A, which compensation
shall be paid by INFN. The fee agreed upon for the services rendered hereunder
is intended as full compensation for the Escrow Agent’s services as contemplated
by this Escrow Agreement; provided, however, that in the event that the
conditions for the disbursement of property under the Escrow Agreement are not
fulfilled, or the Escrow Agent renders any material service not contemplated in
the Escrow Agreement, or there is any assignment of interest in the subject
matter of the Escrow Agreement, or any material modification hereof, or if any
material controversy arises hereunder, or the Escrow Agent is made a party to
any litigation pertaining to the Escrow Agreement, or the subject matter hereof,
then the Escrow Agent shall be reasonably compensated for such extraordinary
services and reimbursed for all costs and expenses, including reasonable
attorney’s fees, occasioned by any delay, controversy, litigation or event, and
the same shall be recoverable from INFN; provided, however, that to the extent
INFN is required to pay any such costs or expenses to the Escrow Agent pursuant
to the provisions of this Section 7 as a result of the fault or negligence of
CCF, INFN shall be entitled to recover such amount from CCF.


8. Indemnification of Escrow Agent. CCF and INFN, both jointly and severally
hereby indemnify and hold harmless the Escrow Agent from and against, any and
all loss, liability, cost, damage and expense, including, without limitation,
reasonable counsel fees, which the Escrow Agent may suffer or incur by reason of
any action, claim or proceeding brought against the Escrow Agent arising out of
or relating in any way to this Escrow Agreement or any transaction to which this
Escrow Agreement relates unless such action, claim or proceeding is the result
of the gross negligence of the Escrow Agent. To the extent INFN or CCF is
required to pay any such loss, liability, damage, cost or expense to the Escrow
Agent pursuant to the provisions of this Section 8 as a result of the fault or
negligence of the other party, INFN or CCF, as applicable, shall be entitled to
recover such amount from the other party. The Escrow Agent may consult counsel
with respect of any question arising under the Escrow Agreement and the Escrow
Agent shall not be liable for any action taken or omitted in good faith upon
advice of such counsel. The obligation of CCF and INFN under this Section 8
shall survive the termination of this Agreement or the resignation or removal of
the Escrow Agent.


9. Notices. All notices, requests, demands, and other communications under this
Escrow Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given, (b) on the day of transmission if sent by facsimile/email
transmission to the facsimile number/email address given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(c) on the day after delivery to Federal Express or similar overnight courier or
the Express Mail service maintained by the United States Postal Service, or (d)
on the fifth day after mailing, if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed, return receipt requested, to the party as follows:

 
5

--------------------------------------------------------------------------------

 



If to Cogent:


Cogent Capital Investments LLC
Attn: Gregory L. Kofford, Senior Principal
11444 South 1780 East
Sandy, Utah 84092
Telephone: (801) 523-6063
Fax: (801) 576-0583


If to CCF:


Cogent Capital Financial LLC
Attn: Gregory L. Kofford, Senior Principal
11444 South 1780 East
Sandy, Utah 84092
Telephone: (801) 523-6063
Fax: (801) 576-0583


If to INFN:


Innofone.com, Incorporated
Attn: Alex Lightman
1431 Ocean Avenue, Suite 1500
Santa Monica, CA 90401
Telephone: 310-393-4357
Fax: 310-458-2844


If to Escrow Agent:


Investor’s Bank & Trust Company
For address and other contact information, see Exhibit B hereto.




Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.


10. Successors and Assigns. Except as otherwise provided in this Escrow
Agreement, no party hereto shall assign this Escrow Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Escrow Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.


11. Governing Law; Jurisdiction. This Escrow Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of laws thereof. This is intended to be “an agreement” within the
meaning of Section 8-110(e) of the Code and the terms “financial assets” and
“entitlement orders” herein shall include the respective meanings given such
terms in Article 8 of such Code.

 
6

--------------------------------------------------------------------------------

 





12. Severability. In the event that any part of this Escrow Agreement is
declared by any court or other judicial or administrative body to be null, void,
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Escrow Agreement shall remain
in full force and effect.


13. Amendments; Waivers. This Escrow Agreement may be amended or modified, and
any of the terms, covenants, or conditions hereof may be waived, only by a
written instrument executed by the parties hereto, or in the case of a waiver,
by the party waiving compliance. Any waiver by any party of any condition, or of
the breach of any provision, term, or covenant contained in this Escrow
Agreement, in any one or more instances, shall not be deemed to be nor construed
as further or continuing waiver of any such condition, or of the breach of any
other provision, term, or covenant of this Escrow Agreement.


14. Entire Agreement. This Escrow Agreement contains the entire understanding
among the parties hereto with respect to the escrow contemplated hereby and
supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.


15. Section Headings. The section headings in this Escrow Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Escrow Agreement.


16. Counterparts. This Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute the same
instrument.


17. Resignations and Termination. Escrow Agent may resign upon 30 days advance
written notice to the parties hereto. If a successor Escrow Agent is not
appointed within the 30-day period following such notice, Escrow Agent may
petition any court of competent jurisdiction to name a successor Escrow Agent or
interplead the Deliveries with such court, whereupon Escrow Agent’s duties
hereunder shall terminate upon the naming of a successor or interpleader of the
Deliveries. This Escrow Agreement shall terminate upon completion of the final
disbursement by the Escrow Agent pursuant to paragraph 2 above.

 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the day and year first set forth above.


Innofone.com, Incorporated
         
By:/s/ Alex Lightman
 
Alex Lightman, Chief Executive Officer
         
Cogent Capital Investments LLC
             
By: /s/ Gregory L. Kofford
 
Gregory L. Kofford, Senior Principal
         
Cogent Capital Financial LLC
             
By: /s/ Gregory L. Kofford
 
Gregory L. Kofford, Senior Principal
     
Investors Bank & Trust Company
         
By:  /s/ Ronald Gayton
 
Name: Ronald Gayton
 
Its:      Director                                               
 


 
8

--------------------------------------------------------------------------------

 

Exhibit A


Escrow Agent fees




Annual Escrow Agent Fee: $3,000



 
9

--------------------------------------------------------------------------------

 

Exhibit B
INVESTORS BANK & TRUST COMPANY
Delivery Instructions for Accounts Serviced out of:
BOSTON
Trust, Institutional Custody and Retirement Plan Services
Account #:
4739700
Account Name:
Cogent Capital Financial Escrow
Administrator:
Chris Woodfin
Phone
(617) 937-6374



Investors Bank Mailing Instructions
Investors Bank and Trust Company
Overnight
200 Clarendon Street, TAD 058, 16th Floor
Attn: Chris Woodfin
Boston, MA 02116
Regular Mail
P.O. Box 300, TAD 058
Attn: Chris Woodfin
Boston, MA 02117-0300
 
DTC Eligible Securities
Agent Bank Name: Investors Bank & Trust Company
*Agent Bank Number 26016
Institutional ID: 28166
DTC Participant Number: 2132
4739700 - Cogent Capital Investments Escrow
 
Government Issues Delivered Through Fed Book Entry
ABA #011001438
INV BK BOS/1020
Cogent Capital Investments Escrow - 4739700
 
GNMA Securities Delivered through Fed Book Entry effective 12/6/02
Federal Reserve Bank of Boston
ABA #011001438 -
Investors Bank & Trust Co. - Boston
Sub Account: #1020
FFC: (4739700 Cogent Capital Investments Escrow)
 
ACH Transfers
ABA # 011001438
4739700
Cogent Capital Investments Escrow
 
Fed Wire Cash Transfers
{3400} Receiving Bank:
ABA number: 011001438
Short Name: Investors Bk Bos
ABA Lookup: Investors Bank & Trust Co.
Boston, MA
 
{4100} Beneficiary’s Bank: 569530395
{4200} Beneficiary: 4739700
{4320} Reference for Beneficiary: Cogent Capital Investments Escrow
DTC Ineligible Securities -Unrestricted
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
A/C Name: Investors Bank & Trust Company
A/C#: 017198
4739700 Cogent Capital Investments Escrow
 
DTC Ineligible - Restricted / Non-transferable Securities (must be held in
client name)
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
A/C Name: Investors Bank & Trust Company
A/C#: 017200
4739700 Cogent Capital Investments Escrow
 
DTC Ineligible - Restricted Securities (will be reregistered into nominee name)
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
A/C Name: Investors Bank & Trust Company
A/C#: 017195
Cogent Capital Investments Escrow - 4739700
 
Registration Instructions for Broker Accounts
Saturn & Co. Tax ID No. 04-2457313
IBT A/C #: 4739700
Account Name: Cogent Capital Investments Escrow
Attn: Trade Processing TAD 58
P.O. Box 9130
Boston, MA 02117-9130
 
DTC Eligible Physical Certificates Instructions
Depository Trust Company
55 Water Street
New York Window - Concourse Level
New York, NY 10041
Attn: Participant # 2132 - IBT
Attn: Robert Mendez
IBT Acct #: 4739700
 
Note: Send all legal documentation (ex. Stock powers) to the administrator at
Investors Bank & Trust via mail





 
10

--------------------------------------------------------------------------------

 